DETAILED ACTION
Response to Amendment
Applicant’s preliminary submission filed on 8/3/2021 has been entered.  Claims 17-28, 33-37 have been cancelled.  Claims 1-16, 29-32 remain pending in this application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-16, 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mani et al. (US 2018/0294983, hereinafter Mani).

Regarding claim 1, Mani teaches a method (method – Mani claim 1) implemented at a first network function (sleep proxy device – Mani claim 1), the method comprising:
receiving, from a second network function, a request for proxy discovery (receiving, at the sleep proxy device, a service discovery request from the second node – Mani claim 8);
determining at least one proxy for the second network function based on the request for proxy discovery and one or more proxy profiles available at the first network function (identifying the one or more services offered by the first node in the network comprises: receiving, at the sleep proxy device, a profile for the first node – Mani claim 3; while a particular order of the steps is shown, this ordering is merely illustrative, and any suitable arrangement of the steps may be utilized – Mani ¶0069; Mani thus broadly teaches identifying after receiving the service discovery request instead of before); and
sending first information about the at least one proxy to the second network function (sending, by the sleep proxy device, a response to the service discovery request to the second node indicative of the one or more services offered by the first node in the network – Mani claim 8).

Regarding claim 2, Mani teaches wherein each proxy profile of the one or more proxy profiles is from at least one of:
local configuration of the first network function (profile information for node 606 that includes service details for node 606… the node profile for a temperature sensor may indicate that the sensor offers a temperature sensing service within the network – Mani ¶0063);




Regarding claim 3, Mani teaches wherein the association between the proxy and the third network function is indicated from one of: the local configuration [see Mani ¶0063; Mani claim 1 teaches “one or more services”, so the temperature sensing service may be treated as the claimed “third network function”]; 

Regarding claim 5, Mani teaches wherein the request for proxy discovery comprises second information for proxy selection; and wherein a proxy whose proxy profile is matched with the second information is determined as one of the at least one proxy [Mani claim 8 teaches receiving the request for service information and sending a response to said request indicative of the services offered BEFORE causing the first node that offers the requested service to “wake up” in Mani claim 1].

Regarding claim 6, Mani teaches wherein the request for proxy discovery is a request for network function discovery which is reused to additionally request for proxy discovery [Mani claim 1 is treating the service request as a proxy request, where the first node is the proxy selected based on the requested service]; 
wherein the method further comprises: determining at least one third network function for the second network function (identifying… one or more services offered by a first node in the network – Mani claim 1); and
wherein third information about the at least one third network function and the first information are sent together to the second network function (sending, by the sleep proxy device, a response to the service discovery request to the second node indicative of the one or more services offered by the first node in the network – Mani claim 8).

Regarding claim 7, Mani teaches wherein the request for network function discovery comprises fourth information for network function selection (identifying… one or more services offered by a first node in the network – Mani claim 1); and


Regarding claim 8, Mani teaches wherein the request for proxy discovery is a request for network function discovery which is reused to individually request for proxy discovery [this claim appears to be functionally identical to claim 6, as “reused to additionally request” and “reused to individually request” appear to do the same thing in the claims].

Regarding claim 9, Mani teaches wherein the proxy profile of a proxy comprises at least one of: identification information (authentication, authorization, and accounting (AAA) server 630 – Mani ¶0062; sleep proxy 604 may send an authentication request to AAA server 630… AAA server 630 may reply with profile information for node 606 – Mani ¶0063; said profile information inherently includes identification information for authenticating node 606), capability information (profile information for node 606 that includes service details for node 606… the node profile for a temperature sensor may indicate that the sensor offers a temperature sensing service within the network – Mani ¶0063), 

Regarding claim 10, Mani teaches a method (method – Mani claim 1) implemented at a second network function (a second node – Mani claim 1), the method comprising:
sending, to a first network function, a request for proxy discovery (receiving, at the sleep proxy device, a service discovery request from the second node – Mani claim 8);
receiving, from the first network function, first information about at least one proxy (sending, by the sleep proxy device, a response to the service discovery request to the second node indicative of the one or more services offered by the first node in the network – Mani claim 8); and
determining a proxy for routing traffic, based on the first information (intercepting, by the sleep proxy device, an attempt by the second node to use the one or more services offered by the first node – Mani claim 1).

Regarding claim 12, the method comprises the same limitations as the method disclosed in claim 5, so the same rejection rationale is applicable.

Regarding claim 13, the method comprises the same limitations as the method disclosed in claim 6, so the same rejection rationale is applicable.

Regarding claim 14, the method comprises the same limitations as the method disclosed in claim 7, so the same rejection rationale is applicable.

Regarding claim 15, Mani teaches further comprising:
determining a third network function for providing a service to the second network function, based on the third information (intercepting, by the sleep proxy device, an attempt by the second node to use the one or more services offered by the first node – Mani claim 1); and
invoking the service towards the determined third network function via the determined proxy (intercepting, by the sleep proxy device, an attempt by the second node to use the one or more services offered by the first node – Mani claim 1).

Regarding claim 16, the method comprises the same limitations as the method disclosed in claim 8, so the same rejection rationale is applicable.

Regarding claim 29, the first network function comprises the same limitations as the method disclosed in claim 1, so the same rejection rationale is applicable.  Furthermore, Mani teaches the processor and memory as claimed [see Mani FIG. 2].

Regarding claim 30, the first network function comprises the same limitations as the method disclosed in claim 2, so the same rejection rationale is applicable.

Regarding claim 31, the second network function comprises the same limitations as the method disclosed in claim 10, so the same rejection rationale is applicable.  Furthermore, Mani teaches the processor and memory as claimed [see Mani FIG. 2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 11, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Mani in view of Weber et al. (US 8,200,777, hereinafter Weber).

Regarding claim 4, Mani does not teach further comprising: in response to a change of proxy profile of the at least one proxy, informing the second network function about the change of proxy profile.  Mani is silent regarding changes to profiles.
Weber, however, in the same field of endeavor (see US Class 709/223), teaches network control point devices that can be notified about changed network profile information (Weber Col 2 Ln 6-36).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Mani to comprise the informing limitation as claimed, so that profiles can be automatically kept current in devices (Weber Col 2 Ln 50-57).

Regarding claim 11, the method comprises the same limitations as the method disclosed in claim 4, so the same rejection rationale is applicable.

Regarding claim 32, the second network function comprises the same limitations as the method disclosed in claim 11, so the same rejection rationale is applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682. The examiner can normally be reached Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441